                   Case 20-10755-BLS              Doc 372        Filed 06/23/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                  Case No. 20-10755 (BLS)

                     Debtors.                                      (Jointly Administered)
                                                                   Re: Docket No. 323


                CERTIFICATION OF ALEXA WESTMORELAND OF
               STRETTO REGARDING VOTING AND TABULATION
    OF BALLOTS CAST ON THE CHAPTER 11 PLAN OF LIQUIDATION OF RAVN AIR
                  GROUP, INC. AND ITS AFFILIATED DEBTORS


I, Alexa T. Westmoreland, declare, under penalty of perjury:

             1.     I am a Senior Associate of Stretto, located at 8269 E. 23rd Avenue, Suite 275,

Denver, Colorado 80238. I am over the age of eighteen years. I do not have a direct interest in

the chapter 11 cases and should be considered an impartial party. Except as otherwise indicated,

all matters set forth herein are based upon my personal knowledge, and, if called as a witness, I

could and would testify competently thereto.

             2.     I submit this certification (the “Certification”) with respect to the solicitation and

tabulation of votes cast on the Chapter 11 Plan of Liquidation of Ravn Air Group, Inc. and its

Affiliated Debtors (as amended, supplemented, or modified from time to time, the “Plan”).2 Except

as otherwise indicated herein, all facts set forth herein are based upon my personal knowledge or


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
      follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
      (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
      (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
      International Airport Road, Anchorage, AK 99502.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
      Solicitation Procedures Order (as defined herein).



146484.01601/123460333v.1
                Case 20-10755-BLS        Doc 372      Filed 06/23/20    Page 2 of 4




my review of relevant documents. I am authorized to submit this Certification on behalf of Stretto.

If I were called upon to testify, I could and would testify competently as to the facts set forth

herein.

          3.    In accordance with (a) the Order Authorizing Retention and Appointment of Stretto

as Administrative Advisor Nunc Pro Tunc to the Petition Date, dated May 18, 2020 [Docket

No. 220] and (b) the Order (I) Approving Proposed Disclosure Statement and the Form and

Manner of the Notice of the Disclosure Statement Hearing, (II) Establishing Solicitation and

Voting Procedures, (III) Scheduling a Confirmation Hearing, and (IV) Establishing Notice and

Objection Procedures for Confirmation of Debtors’ Chapter 11 Plan of Liquidation, dated June 7,

2020 [Docket No. 318] (the “Solicitation Procedures Order”), Stretto was appointed and

authorized to assist the Debtors with, inter alia, soliciting, receiving, reviewing, determining the

validity of, and tabulating Ballots cast on the Plan by holders of Claims in the Voting Class (as

defined below).

          4.    Pursuant to the Plan and Solicitation Procedures Order, only Holders of Prepetition

Secured Creditor Claims in Class 1 and General Unsecured Claims in Class 4 (the “Voting

Classes”) were entitled to vote to accept or reject the Plan.

          5.    The procedures for the solicitation and tabulation of votes on the Plan are outlined

in the Solicitation Procedures Order. Stretto was instructed by the Debtors to solicit, review,

determine the validity of, and tabulate Ballots submitted to vote to accept or reject the Plan by the

Holders of Claims in the Voting Classes.

          6.    The Solicitation Procedures Order established May 27, 2020 as the record date for

determining the Holders of Claims in the Voting Class who would be entitled to vote on the Plan

(the “Voting Record Date”).


                                                  2

146484.01601/123460333v.1
                Case 20-10755-BLS         Doc 372      Filed 06/23/20     Page 3 of 4




        7.      In accordance with the Solicitation Procedures Order, Stretto solicited the Holders

of Claims in the Voting Class as of the Voting Record Date. Stretto’s Affidavit of Service of

Solicitation Materials was filed with the Court on June 15, 2020 [Docket No. 339].

        8.      Ballots returned by online submission, mail, hand delivery, or overnight courier

were received by personnel of Stretto at the offices of Stretto in Irvine, California. All Ballots

received by Stretto were date-stamped upon receipt and were processed in accordance with the

procedures set forth in the Solicitation Procedures Order.

        9.      For a Ballot to be counted as valid, the Ballot must have been properly completed

in accordance with the procedures set forth in the Solicitation Procedures Order and executed by

the relevant Holder, or such Holder’s authorized representative, and must have been received by

Stretto by no later than 11:59 p.m. (prevailing Eastern Time) on June 19, 2020

(the “Voting Deadline”).

        10.     I certify that attached hereto as Exhibit A is a detailed voting report of all Ballots

submitted to Stretto as of the filing of this Certification.

        11.     I hereby certify that the results of the voting by Holders of Claims in the Voting

Classes are as set forth in Exhibit B to this Certification, which is a true and correct copy of the

final tabulation of votes cast by timely and properly completed Ballots received by Stretto.

        12.     I hereby certify that attached hereto as Exhibit C is a detailed voting report of all

non-tabulated Ballots submitted to Stretto as of the filing of this Certification.



                            [Remainder of page left intentionally blank.]




                                                   3

146484.01601/123460333v.1
                Case 20-10755-BLS        Doc 372        Filed 06/23/20   Page 4 of 4




        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

Dated: June 23, 2020



                                              /s/ Alexa Westmoreland
                                              Alexa Westmoreland


                                              Stretto




                                                  4

146484.01601/123460333v.1
